973 So.2d 648 (2008)
Joseph R. RAGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2728.
District Court of Appeal of Florida, First District.
January 31, 2008.
*649 Joseph R. Ragan, pro se, Appellant.
Bill McCollum, Attorney General, Charlie McCoy, Senior Assistant Attorney General, and Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion. The appellant asserts that a three-year mandatory minimum sentence was improperly imposed pursuant to section 775.087(2), Florida Statutes (1982), because there were no specific jury findings indicating the appellant personally possessed a firearm. The trial court failed to provide record attachments that conclusively refute the appellant's claim that the jury verdict did not find that he actually possessed the firearm, as required to impose a three-year minimum mandatory sentence for commission of an offense with use of a firearm. See Knight v. State, 800 So.2d 702, 702 (Fla. 1st DCA 2001). No other claim was adequately pleaded. See Lauramore v. State, 949 So.2d 307 (Fla. 1st DCA 2007).
We, therefore, reverse the trial court's order and remand for the court to attach records conclusively refuting the appellant's claim of insufficient jury findings, or to resentence the appellant without the three-year minimum mandatory sentence.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
WEBSTER, BENTON, and POLSTON, JJ., concur.